McLaughlin, J.:
This appeal is from an order denying a motion to strike out, as irrelevant and redundant, certain allegations of the complaint set forth in an affirmative defense.
The question presented is precisely similar to the one considered in an action by this plaintiff against Monroe Einstein, decided herewith. For the reasons stated in the opinion in that case (158 App. Div. 498) the order here appealed from is reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs.
Ingraham, P. J., Laughlin, Clarke and Scott, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.